Pennington, J.
— The pauper, Thomas Aumock, was-born in Readington. The place of the birth of a legitimate child is prima faoie the place of his settlement, and remains so until another is found. The pauper does not appear to have gained a settlement of himself anywhere, the apprenticeship not being made out. [*] But if the settlement of the father of the pauper can be made out, then you may resort to that, notwithstanding the settlement by birth of the pauper elsewhere. This is attempted to be made out by the removal of the father from Readington to Tewksbury, and renting a tenement there. It hath been adjudged by *272this court, that in such case, notice to the overseers of the poor, as required by the act of 1758, is necessary. No such notice having been proved, I am of opinion that the legal place of residence of the pauper and his wife and children removed, is in Readington; and, therefore, that the order of removal by the justices, and the affirmance of that order by the sessions, must be affirmed.
Kirkpatrick, C. J., and Rossele, J. — Concurred.
Both orders affirmed.
Cited in Overseers of Shrewsbury v. Overseers of Holmdel, 13 Vr. 374.